             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00315-MR


MC1 HEALTHCARE LLC, d/b/a        )
MOUNTAINSIDE,                    )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )
                                 )
MOUNTAINSIDE SOLUTIONS, INC.     )
n/k/a MOUNTAINVIEW               )
RECOVERY, INC., and MICHAEL E. )
ELKINS,                          )
                                 )
                   Defendants.   )
_______________________________ )             MEMORANDUM OF
                                 )            DECISION AND ORDER
MOUNTAINSIDE SOLUTIONS, INC.     )
n/k/a MOUNTAINVIEW               )
RECOVERY, INC.,                  )
                                 )
         Counterclaim-Plaintiff, )
                                 )
         vs.                     )
                                 )
MC1 HEALTHCARE LLC, d/b/a        )
MOUNTAINSIDE,                    )
                                 )
         Counterclaim-Defendant. )
_______________________________ )

     THIS MATTER is before the Court on Defendant Michael Elkins’

Motion to Dismiss [Doc. 64] and the Plaintiff MC1’s Motion to Dismiss

Defendant Mountainview’s Counterclaims [Doc. 70].


       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 1 of 30
I.    PROCEDURAL BACKGROUND

      On August 1, 2018, the Plaintiff MC1 Healthcare LLC, doing business

as Mountainside (“MC1” or the “Plaintiff”), filed a complaint (the “Original

Complaint”) in the United States District Court for the Southern District of

New York against Mountainside Solutions, Inc., now known as Mountainview

Recovery, Inc., (“Defendant Mountainview” or “Mountainview”) and Michael

Elkins (“Defendant Elkins” and collectively “Defendants”), alleging trademark

infringement, cybersquatting, unfair competition, and unfair and deceptive

trade practices. [Doc. 1].1 On October 25, 2018, the United States District

Court for the Southern District of New York issued an Order transferring the

case to this Court, and the case was transferred to this Court on November

11, 2018. [Doc. 37].

      On November 15, 2018, Defendant Mountainview filed an answer to

the Original Complaint and counterclaims against MC1 seeking the

cancellation of MC1’s trademark registration. [Doc. 46]. On the same day,

Defendant Elkins filed a motion to dismiss the claims in the Original

Complaint against him pursuant to Federal Rule of Civil Procedure Rule

12(b)(6). [Doc. 47].



1  The Complaint was refiled on August 2, 2018, due to various deficiencies in the initial
filing. [See Docket Entries dated August 2, 2018].
                                            2

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 2 of 30
      On December 21, 2018, MC1 filed motions to amend the Original

Complaint and to dismiss Defendant Mountainview’s counterclaims pursuant

to Rule 12(b)(6). [Docs. 52, 54]. On August 6, 2019, this Court issued an

Order granting MC1’s motion for leave to amend the Original Complaint,

denying MC1’s motion to dismiss Defendant Mountainview’s counterclaims

as moot, and denying Defendant Elkins’ motion to dismiss the claims against

him in the Original Complaint as moot. [Doc. 61].

      On August 12, 2019, MC1 filed an amended complaint (the “Amended

Complaint”). [Doc. 62]. On September 3, 2019, Defendant Mountainview

filed an answer to the Amended Complaint and counterclaims seeking

cancellation of MC1’s trademark registration. [Doc. 66]. On the same day,

Defendant Elkins filed a motion to dismiss the claims in the Amended

Complaint against him pursuant to Federal Rule of Civil Procedure Rule

12(b)(6). [Doc. 64]. On October 1, 2019, MC1 filed a motion to dismiss

Defendant Mountainview’s counterclaims pursuant to Federal Rules of Civil

Procedure Rule 9(b) and 12(b)(6). [Doc. 70].2 The parties have responded

and replied to those respective motions.

      Having been fully briefed, this matter is ripe for disposition.



2While MC1’s motion is entitled “Plaintiff’s Motion to Dismiss Defendants’ Counterclaims,”
[Doc. 70], Mountainview is the only defendant asserting any counterclaims against MC1.
                                            3

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 3 of 30
II.     STANDARD OF REVIEW

        To survive a motion to dismiss pursuant to Rule 12(b)(6), the pleadings

“must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

To be “plausible on [their] face,” the claims must demonstrate more than “a

sheer possibility that a defendant has acted unlawfully.” Id. at 678.

        In considering the motions to dismiss, the Court accepts the allegations

in non-moving party’s pleadings as true and construes the allegations in the

light   most    favorable   to   that   party.   Nemet    Chevrolet,    Ltd.   v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009); Francis v.

Giacomelli, 588 F.3d 186, 190-92 (4th Cir. 2009). The Court must accept

the truthfulness of all factual allegations but is not required to assume the

truth of “legal conclusions, elements of a cause of action, and bare assertions

devoid of further factual enhancement . . . .” Consumeraffairs.com, 591 F.3d

at 255; see also Giacomelli, 588 F.3d at 189. “The mere recital of elements

of a cause of action, supported only by conclusory statements, is not

sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012).




                                         4

         Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 4 of 30
       Determining whether the pleadings state a plausible claim for relief is

“a context-specific task,” Giacomelli, 588 F.3d at 193, which requires the

Court to assess whether the factual allegations of the pleadings are sufficient

“to raise the right to relief above the speculative level,” Twombly, 550 U.S. at

555. As the Fourth Circuit has explained:

             To satisfy this standard, a [claimant] need not
             forecast evidence sufficient to prove the elements of
             the claim. However, the [counterclaims] must allege
             sufficient facts to establish those elements. Thus,
             while a [claimant] does not need to demonstrate in a
             complaint that the right to relief is probable, the
             complaint must advance the [claimant’s] claim
             across the line from conceivable to plausible.

Walters, 684 F.3d at 439 (citations and internal quotation marks omitted).

III.   DISCUSSION

       A.    Defendant Elkins’ Motion to Dismiss

       Taking the well-pleaded factual allegations of MC1’s Amended

Complaint as true, the following is a summary of the relevant facts.3

       MC1 is a Connecticut limited liability company operating in Connecticut

and New York. [Doc. 62 at ¶¶ 7, 9]. MC1 provides services for individuals

with substance abuse issues. [Id. at ¶ 9]. Since its inception, MC1 has



3 In reciting the relevant factual allegations, the Court has disregarded all “bare legal
conclusions” asserted in the Amended Complaint, see Aziz v. Alcolac, Inc., 658 F.3d 388,
391 (4th Cir. 2011), as well as “[t]he mere recital of elements of a cause of action,” see
Walters, 684 F.3d at 439.
                                            5

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 5 of 30
continuously used the MOUNTAINSIDE mark (the “Mark”) in connection with

its services. [Id. at ¶ 12]. On May 23, 2017, the United States Patent and

Trademark Office (“PTO”) issued Federal Registration Number 5208592 to

MC1 for the Mark related to services provided for the rehabilitation of patients

with drug addictions. [Id. at ¶ 15]. Registration 5208592 is currently valid,

subsisting, in full force, and registered with the Principal Trademark Register

of the PTO. [Id. at ¶ 16]. In addition to the Mark, MC1 also has used the

following logo for decades:




[Id. at ¶ 18].

      On April 10, 2018, Defendant Mountainview was formed as a North

Carolina corporation operating under the name Mountainside Solutions, Inc.

[Id. at ¶¶ 7, 22]. Defendant Mountainview provides services for individuals

with substance abuse issues at a drug and alcohol addiction recovery facility.

[Id. at ¶ 21]. Defendant Elkins is a 50% owner of Defendant Mountainview

and serves as its President. [Id. at ¶ 8]. Under Defendant Elkins’ direction,

or with his ratification and participation, Defendant Mountainview

intentionally selected the Mountainside Solutions, Inc. name to confuse

consumers into believing that MC1 was affiliated with Defendant

                                       6

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 6 of 30
Mountainview. [Id. at ¶ 23]. On April 11, 2018, under Defendant Elkins’

direction, or with his ratification and participation, Defendant Mountainview

registered the domain name www.mountainsidesolutionsinc.com despite

knowing about MC1’s name and the Mark and without having authorization

from MC1 to use MC1’s name or the Mark.             [Id. at ¶ 24].   Defendant

Mountainview also created and used the following logo despite knowing

about MC1’s name and the Mark and without having authorization from MC1

to use MC1’s name or the Mark:




[Id. at ¶ 25]. Under Defendant Elkins’ direction, or with his ratification and

participation, Defendant Mountainview intentionally copied MC1’s name,

trademark, and logo. [Id. at ¶ 29].

      MC1    had    been     using    the   Mark,     its   name,    and   the

www.mountainside.com domain name before Defendant Mountainview first

used its mark, its logo, or registered the www.mountainsidesolutionsinc.com

domain name. [Id. at ¶ 28]. Under Defendant Elkins’ direction, or with his

ratification and participation, Defendant Mountainview also actively


                                      7

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 7 of 30
misrepresented that it was affiliated with MC1 by claiming that it was affiliated

with the “Mountainside in Connecticut.” [Id. at ¶ 27].

      On July 2, 2018, MC1 sent a cease-and-desist letter to Defendant

Mountainview regarding its intellectual property rights in the name,

trademark, and logo being used by Defendant Mountainview. [Id. at ¶ 31].

Defendant Mountainview did not respond to MC1’s letter. [Id. at ¶ 32].

      On July 20, 2018, Defendant Mountainview filed a document, signed

by Defendant Elkins, to amend its articles of incorporation to change its

company name from “Mountainside Solutions, Inc.” to “Mountainview

Recovery, Inc.”    [Id. at ¶ 33].   Following the name change, Defendant

Mountainview created and adopted a new logo:




[Id. at ¶ 35]. Defendant Mountainview also stopped operating the website

www.mountainsidesolutionsinc.com and began operating a website at

www.mountainviewrecovery.com after the name change. [Id. at ¶ 34].

      The Amended Complaint asserts six claims against Defendant Elkins

including a claim for trademark infringement under 15 U.S.C. § 1114(1)

(“Count One”); a claim for trademark infringement under 15 U.S.C. § 1125(a)
                                       8

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 8 of 30
(“Count Two”); a claim for cybersquatting/cyberpiracy under 15 U.S.C. §

1125(d) (“Count Three”); a claim for common law trademark infringement

(“Count Four”); a claim for common law unfair competition (“Count Five”);

and a claim for unfair and deceptive trade practices under N.C. Gen. Stat. §

75-1.1 (“Count Six”). [Doc. 62 at 9-12].

      Defendant Elkins moves to dismiss all the claims against him, arguing

that the “few allegations . . . related to Elkins are insufficient to state a legally

cognizable claim” and that “[v]irtually all of the allegations in the Complaint

that even mention Elkins lump him in with the corporate defendant.” [Doc.

65 at 1, 3].

               1.   Plaintiff’s Law-of-the-Case Argument

      MC1 first argues that Defendant Elkins is barred from bringing the

present motion to dismiss because this Court already ruled on the sufficiency

of MC1’s allegations against Defendant Elkins when it granted MC1’s motion

to file an Amended Complaint in its August 6, 2019 Order. [Doc. 72 at 10-

12]. Specifically, MC1 highlights that the August 6 Order stated that “‘the

[Plaintiff’s] proposed amendment does not appear to be futile or made in bad

faith.’” [Id. at 3 (citing Doc. 61 at 8)]. MC1 argues that by so finding, this

Court “held that the amended complaint alleged sufficient facts showing

Elkins’ personal liability to survive dismissal.” [Id. at 4].


                                         9

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 9 of 30
      At the outset, it is noted that in making this argument the Plaintiff is

taking a position inconsistent with the position it took on the Motion to

Amend. At that time, the Plaintiff argued that “the motion to amend should

be granted because the Court is precluded from examining the merits unless

it is absolutely clear that the amendment is frivolous (which it is not).” [Doc.

53 at 6]. The Plaintiff’s prior argument was correct; the Plaintiff’s current

argument is not.

      Courts may deny a motion to amend as futile where the amended

complaint still would not survive a motion to dismiss and is therefore futile.

See Frank M. McDermott, Ltd. v. Moretz, 898 F.2d 418, 420-21 (4th Cir.

1990) (“There is no error in disallowing an amendment when the claim

sought to be pleaded by amendment plainly would be subject to a motion to

dismiss under Fed. R. Civ. P. 12(b)(6)).” The review for futility, however, “is

not equivalent to an evaluation of the underlying merits of the case. To the

contrary, ‘[u]nless a proposed amendment may clearly be seen to be futile

because of substantive or procedural considerations . . . conjecture about

the merits of the litigation should not enter into the decision whether to allow

amendment.’” Next Generation Grp., LLC v. Sylvan Learning Ctrs., LLC,

CCB-11-0986, 2012 WL 37397, at *3 (D. Md. Jan. 5, 2012) (quoting Davis v.

Piper Aircraft Corp., 615 F.2d, 606, 613 (4th Cir. 1980)). As such, “[i]t is often


                                       10

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 10 of 30
a better exercise of the court's discretion . . . and a conservation of judicial

resources, to leave decisions on the merits with respect to motions to amend

until the matter has been fully briefed in a motion to dismiss. DirecTV, Inc.

v. Benson, 333 F. Supp. 2d 440, 444 (M.D.N.C. 2004) (citation omitted).

      MC1 overstates the scope of the Court’s August 6 Order by claiming

that it prospectively ruled on the sufficiency of MC1’s yet-to-be-filed

Amended Complaint when it stated that the “proposed amendment does not

appear to be futile or made in bad faith.” [Doc. 72 at 3 (citing Doc. 61 at 9)];

Harless v. CSX Hotels, Inc., 389 F.3d 444, 447 (4th Cir. 2004) (stating that

“[m]otions to amend are typically granted in the absence of an improper

motive, such as undue delay, bad faith, or repeated failure to cure a

deficiency by amendments previously allowed.”) (citation omitted)). The lone

sentence on which the Plaintiff’s argument rests did not decide the merits of

a yet-to-be-filed motion to dismiss by Defendant Elkins.

      MC1 continues in this vein by arguing that the Court barred Defendant

Elkins from filing any future motions to dismiss when it denied as moot his

first motion to dismiss. [Doc. 72 at ¶ 4]. Specifically, MC1 argues that the

Court only granted Defendant Mountainview leave to refile counterclaims,

and never granted Defendant Elkins leave to refile his motion to dismiss.

[Id.]. MC1’s interpretation of the Court’s Order is simply mistaken. The


                                      11

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 11 of 30
decision to deny Defendant Elkins’ original motion to dismiss as moot did not

decide the merits of that motion or the sufficiency of MC1’s allegations

against Defendant Elkins.        Instead, the Court denied Defendant Elkins’

original motion to dismiss because it was responsive to the Original

Complaint and “an amended pleading ordinarily supersedes the original and

renders it of no legal effect.” Lujan v. Chowan Univ., No. 2:17-CV-57-FL,

2018 WL 3763121, at *3 (E.D.N.C. Aug. 8, 2018) (quoting Young v. City of

Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001)). Such a denial says

nothing about the merits of Defendant Elkins’ motion and does not preclude

the Defendant Elkins from filing a new motion to dismiss in response to the

Amended Complaint. For these reasons, the Plaintiff’s arguments based on

the law of the case are without merit.

               2.    Counts One, Two, and Four

         Defendant Elkins moves to dismiss Counts One, Two, and Four,

arguing that the “few allegations . . . related to Elkins are insufficient to state

a legally cognizable claim” and that he should not be held liable for trademark

infringement solely because of his role as a corporate officer. [Doc. 65 at 1,

3, 9].

         “As a general rule, corporate officers are not held personally liable for

infringement by their corporation when they are acting within the scope of


                                         12

          Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 12 of 30
their duties.” Specht v. Google, Inc., 660 F. Supp. 2d 858, 864 (N.D. Ill.

2009) (citations omitted).     In trademark infringement and unfair trade

practices cases, however, “[a] corporate official may be held personally liable

for tortious conduct committed by him, though committed primarily for the

benefit of the corporation.” Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145,

149 (4th Cir. 1987).    In such situations, a corporate official must have

“actively and knowingly caused the infringement” to be liable. Chanel, Inc.

v. Italian Activewear of Florida, Inc., 931 F.2d 1472, 1477 (11th Cir. 1991).

      MC1’s allegations against Defendant Elkins can be summarized into

two categories.     First, MC1 alleges that Defendant Elkins personally

approved the name change from “Mountainside Solutions” to “Mountainview

Recovery” by personally signing a document that amended Defendant

Mountainview’s articles of incorporation. [Doc. 62 at ¶ 33]. Further, by

alleging that Defendant Elkins signed the amendment to the articles of

incorporation after receiving the cease-and-desist letter, MC1 alleges that

Defendant Elkins knew about the potential infringement on MC1’s mark and

nevertheless “actively and knowingly caused the infringement.” Chanel, Inc.

v. Italian Activewear of Florida, Inc., 931 F.2d 1472, 1477 (11th Cir. 1991).

      Second, MC1 alleges, mostly upon information and belief, that

Defendant Mountainview committed the infringing acts at Defendant Elkins’


                                      13

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 13 of 30
direction, with Defendant Elkins’ ratification or participation, or through

Defendant Elkins’ orchestration. [Id. at ¶ 1, 3, 5, 8, 23, 24, 27, 29, 38, 42].

To support that assertion, MC1 alleges that Defendant Elkins serves as

Defendant Mountainview’s President, is one of the controlling shareholders,

and is one of few decisionmakers in Defendant Mountainview’s small

organization. [Doc. 66 at ¶ 8; Doc. 75 at 6]. As such, MC1 asserts that

Defendant Elkins may have “actively and knowingly caused the

infringement.” Italian Activewear of Florida, Inc., 931 F.2d at 1477. While

MC1’s allegations are somewhat conclusory, MC1 has alleged enough

supporting facts to make that conclusion plausible and thus has alleged

enough to support trademark infringement claims against Defendant Elkins

at the motion to dismiss stage. Accordingly, Defendant Elkins’ motion to

dismiss Counts One, Two, and Four will be denied.

             3.     Counts Five and Six4

      Defendant Elkins moves to dismiss Counts Five and Six, arguing that

MC1 only alleges the legal conclusion that the Defendants “‘intentionally

engaged with bad faith, and [are] continuing to engage in, acts of unfair


4 While Defendant Elkins “moves to dismiss all claims in the Plaintiff’s Complaint as
against him[,]” he does not specifically argue that Count Six should be dismissed. [Doc.
64 at 1]. That may be an oversight since Defendant Elkins argues that MC1 failed to
assert sufficient allegations as to “any of its five claims” against him, even though MC1
actually brought six claims against him. [Doc. 64-1 at 1]. As such, the Court will analyze
Defendant Elkins’ motion as though he also moves therein to dismiss Count Six.
                                           14

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 14 of 30
competition by misappropriating the skills, expenditures, and labor of

Mountainside, in violation of the common law.’” [Doc. 51 at 11 (quoting Doc.

62 at ¶ 63)].

      “[T]he tests for North Carolina common law unfair competition and

unfair and deceptive trade practices in the context of trademark are similar

to that for trademark infringement.” Passport Health, LLC v. Avance Health

System, Inc., 2018 WL 6620914, at *6 (E.D.N.C. Dec. 18, 2018) (citation

omitted); see also Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th

Cir. 1987) (stating that “[t]he tests for trademark infringement and unfair

competition under the Lanham Act are essentially the same as that for

common law unfair competition under North Carolina common law.”). As

such, the elements that a Plaintiff must plead to sufficiently allege a plausible

claim for common law unfair competition and unfair and deceptive trade

practices are “practically identical” to what a Plaintiff must plead to sufficiently

allege a plausible claim for trademark infringement. Superior Performers,

Inc. v. Family First Life, LLC, No. 1:14CV283, 2014 WL 7338923, at *7

(M.D.N.C. Dec. 22, 2014) (citing Microsoft Corp. v. Computer Service &

Repair, Inc., 312 F.Supp.2d 779, 785 (4th Cir. 2004)); see also Mobile Tech

Inc. v. InVue Sec. Prod. Inc., No. 318CV00052RJCDSC, 2019 WL 3001285,




                                        15

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 15 of 30
at *3 (W.D.N.C. June 21, 2019), report and recommendation adopted, No.

318CV00052KDBDSC, 2019 WL 2992053 (W.D.N.C. July 9, 2019).

      As discussed above, the allegations against Defendant Elkins are

sufficient to support a plausible claim against him for trademark infringement.

Therefore, the allegations against Defendant Elkins are also sufficient to

support plausible claims for common law unfair competition and unfair and

deceptive trade practices under N.C. Gen. Stat. § 75-1.1.                As such,

Defendant Elkins’ motion to dismiss Counts Five and Six will be denied.

            4.     Count Three

      Defendant      Elkins     next    argues      that    MC1’s      claim     for

cybersquatting/cyberpiracy under 15 U.S.C. § 1125(d) must be dismissed

because the Amended Complaint fails to sufficiently allege that he is the

domain name registrant or that registrant’s authorized licensee as required

by 15 U.S.C. § 1125(d)(1)(D). [Doc. 65 at 12-13].

      Under 15 U.S.C. § 1125(d), a person will be liable to the owner of a

trademark if he “has a bad faith intent to profit from that mark . . . and

registers, traffics in, or uses a domain name that . . . is identical or confusingly

similar to that mark[.]” Section § 1125(d)(1)(D) of Title 15 further states that

“[a] person shall be liable for using a domain name . . . only if that person is

the domain name registrant or that registrant's authorized licensee.”


                                        16

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 16 of 30
      The Amended Complaint alleges that “Mountainview’s conduct,

undertaken at Elkins’ direction, ratification, or participation, constitutes cyber

piracy in and affecting interstate commerce.”         [Doc. 62 at ¶ 55].     The

Amended Complaint further alleges that the “Defendants have a bad faith

intent to profit from its registration and use of the domain name.” [Doc. 72 at

16 (emphasis added) (citing Doc. 62 at ¶ 54)]. Those allegations, however,

do not mention who registered the domain name and do not allege that

Defendant Elkins personally registered the domain name or that he is the

authorized licensee of that registrant. Because the Amended Complaint fails

to allege that Defendant Elkins was the domain name registrant or the

registrant's authorized license as required by 15 U.S.C. § 1125(d)(1)(D),

Defendant Elkins’ motion to dismiss Count Three will be granted.             See

Putzmeister Am. Inc. v. United Equip. Sales Inc., No. C 11-05575 CRB, 2012

WL 2598270, at *2 (N.D. Cal. July 5, 2012) (dismissing a claim under 15

U.S.C. § 1125(d) that failed to allege that the defendant was the domain

name registrant or that registrant's authorized licensee).




                                       17

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 17 of 30
      B.     MC1’s Motion to Dismiss Mountainview’s Counterclaims5

      As discussed above, MC1 has filed claims against Mountainview and

Defendant Elkins for trademark infringement, cybersquatting, unfair

competition, and unfair and deceptive trade practices related to the Mark.

[Doc. 62]. Defendant Mountainview responds by asserting counterclaims

against MC1, arguing that the Court should cancel MC1’s registration of the

Mark because MC1 committed fraud on the PTO when it registered the Mark

by making false statements, MC1 later abandoned the Mark, and the Mark

is a descriptive mark that lacks secondary meaning. [Doc. 66 at ¶¶ 22-44].

MC1 moves to dismiss those counterclaims. [Doc. 70].

      MC1 is listed as the owner of United States Trademark Registration

No. 5,208,592, issued on May 23, 2017 for the mark MOUNTAINSIDE (the

“Mark”) for “rehabilitation of drug addicted patients.” [Doc. 66 at ¶ 8]. On

October 4, 2016, MC1 filed the trademark application with the PTO that

matured into the registration for the Mark. [Id. at ¶ 13]. Alongside that

application, MC1 or its attorney filed sworn statements claiming that no other

persons had the right to use the Mark in commerce. [Id. at ¶ 16]. At the time




5 In this section, the facts are presented in the light most favorable to Defendant
Mountainview as the non-moving party. Nemet Chevrolet, Ltd. v. Consumeraffairs.com,
Inc., 591 F.3d 250, 253 (4th Cir. 2009); Francis v. Giacomelli, 588 F.3d 186, 190-92 (4th
Cir. 2009).
                                           18

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 18 of 30
of the filing, however, MC1 was aware that West Coast Recovery Center,

LLC, a business providing identical services, used the Mark. [Id. at ¶ 17, 29].

MC1 understood at the time that West Coast Recovery Center, LLC,’s rights

in the Mark were superior to MC1’s rights. [Id. at ¶ 30].

      The application filed by MC1 also claimed that it was currently using

the Mark in commerce. [Id. at ¶ 39]. To support that claim, MC1 filed a

declaration signed by MC1’s Managing Director, which stated that “the

applicant is using the Mark in commerce or in connection with the

goods/services in the application.” [Id. at ¶ 26]. Despite those claims, MC1

was not using the Mark in commerce at the time. [Id. at ¶ 27]. MC1 made

the false statements in its application knowingly with the intent to deceive the

PTO, and, but for those false statements, MC1 would not have obtained the

registration from the PTO. [Id. at ¶¶ 18-19].

      MC1 has failed to police the Mark against third parties. [Doc. 66 at ¶

36]. As a result, third parties are using confusingly similar trademarks for

related services. [Id.]. Moreover, MC1 has not used the Mark in commerce

and does not intend to do so in the future. [Id. at ¶¶ 37-38].

            1.    Fraud on the PTO

      Defendant Mountainview’s first counterclaim asserts that MC1

committed fraud on the PTO when it registered the Mark. [Doc. 66 at ¶¶ 22-


                                      19

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 19 of 30
34].    MC1 moves to dismiss this claim, arguing that the Defendant

Mountainview’s counterclaim fails to “meet the stringent pleading

requirements [for fraud] under Rule 9(b).” [Doc. 71 at 6].

       Under 15 U.S.C. § 1119, “[i]n any action involving a registered mark

the court may determine the right to registration, order the cancelation of

registrations, in whole or in part, restore canceled registrations, and

otherwise rectify the register with respect to the registrations of any party to

the action.” As such, “[a] defendant in a trademark infringement case may

counterclaim for cancellation of [plaintiff's] registration.” Sweetwater Brewing

Co., LLC v. Great American Restaurants, Inc., 266 F.Supp.2d 457, 465

(E.D.Va.2003) (citation and quotations omitted).

       To survive a motion to dismiss a claim asserting fraud against the PTO,

a plaintiff

              must allege particular facts which, if proven, would
              establish that: (1) there was in fact another use of the
              same or a confusingly similar mark at the time the
              oath was signed; (2) the other user had legal rights
              superior to the applicant’s; (3) applicant knew that the
              other user had rights in the mark superior to
              applicant’s, and either believed that a likelihood of
              confusion would result from applicant’s use of its
              mark or had no reasonable basis for believing
              otherwise; and (4) applicant, in failing to disclose
              these facts to the Patent and Trademark Office,
              intended to procure a registration to which it was not
              entitled.


                                        20

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 20 of 30
Hana Fin, Inc. v. Hana Bank, 500 F. Supp. 2d 1228, 1234 (C.D. Cal. 2007)

(citing Intellimedia Sports Inc. v. Intellimedia Corp., 43 U.S.P.Q.2d 1203,

1206 (T.T.A.B. 1997)). “Because the trademark application oath is ‘phrased

in terms of a subjective belief,’ it is ‘extremely difficult to prove fraud so long

as the signer has an honestly held, good faith belief’ that it is the senior right

holder.” Id. (quoting Woodstock's Enters. Inc. (Cal.) v. Woodstock's Enters.

Inc. (Or.), 43 U.S.P.Q.2d 1440, 1444 (T.T.A.B. 1997)).

      Claims asserting fraud against the PTO are subject to Rule 9(b), which

requires the claimant to “plead with particularity the time place, and contents

of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” Fed. R. Civ. P 9(b); see

also Ameasia Co. v. Golden Vill. Trading, Inc., No. 08-CV-2495 (KAM), 2009

WL 10706737, at *3 (E.D.N.Y. July 27, 2009). A claim for fraud against the

PTO “must consist of more than a mere conclusory allegation that the

defendant ‘knew’ about a third party's superior rights in the mark.”

Intellimedia Sports Inc., 43 U.S.P.Q.2d at 1207. “The plaintiff must plead

particular facts which, if proven, would establish that, as of the application

filing date, the defendant believed that the third party had superior or clearly

established rights and that a likelihood of confusion would result from

applicant's use of its mark.” Id.


                                        21

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 21 of 30
      According to MC1, Defendant Mountainview’s counterclaim fails to

sufficiently allege that MC1 believed that West Coast Recovery Center, LLC

had superior rights to the Mark when the application was filed. [Doc. 71 at

14]. Likewise, MC1 argues that Defendant Mountainview fails to “name the

specific individual associated with the filing or prosecution” of the trademark

application who “both knew of the material information and deliberately

withheld or misrepresented it.” [Id.].

      Defendant Mountainview’s allegations are not so bare bones as

Plaintiff argues. They are not merely conclusory. Defendant Mountainview

alleges that a specifically named third party (West Coast Recovery Center,

LLC) had superior rights by its use of an identical (not merely confusing)

mark, and that such use was in connection with the provision of services

identical to those provided by the Plaintiff. Such specificity and similarity of

area of use of the Mark gives rise to the reasonable inference that the

Plaintiff, through its officers and/or attorneys, knew of West Coast Recovery

Center LLC’s mark and believed its rights to be superior. [Doc. 66 at 18, 12].

As such, MC1’s first argument regarding this counterclaim is without merit.

      MC1 also argues that Defendant Mountainview’s counterclaim fails to

allege sufficient facts to present a plausible claim against MC1 for fraud on

the PTO because it fails to “name the specific individual associated with the


                                         22

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 22 of 30
filing or prosecution” of the trademark application who “both knew of the

material information and deliberately withheld or misrepresented it.” [Doc.

71 at 14]. Defendant Mountainview’s counterclaim, however, alleges that

MC1’s Managing Director filed a sworn declaration with the application

falsely claiming that “the applicant is using the Mark in commerce or in

connection with the goods/services in the application.” [Doc. 66 at ¶¶ 26,

27].   Defendant Mountainview’s counterclaim further alleges that MC1

“and/or its attorney” filed sworn statements with the application that falsely

claimed that MC1 was currently using that Mark in commerce and that no

other persons had the right to use the Mark in commerce. [Id. at ¶ 25-29].6

Those allegations are sufficient under Rule 9(b). Ameasia Co., 2009 WL

10706737, at *3; see also Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d

1312, 1329 (Fed. Cir. 2009) (addressing the Rule 9(b) standard in the context

of fraud on the PTO related to a patent application). As such, Defendant

Mountainview alleges sufficient facts to present a plausible claim against

MC1 for committing fraud on the PTO. Therefore, MC1’s motion to dismiss




6While the Federal Circuit has opinedthat allegations made solely against a “[Plaintiff], its
agents and/or attorneys,” may be insufficient under Rule 9(b), Exergen, 575 F.3d at 1329,
Defendant Mountainview also makes specific allegations regarding false statements
made by MC1’s Managing Director. [Doc. 66 at ¶ 26]. As such, the fact that some of
Defendant Mountainview’s allegations are cast against MC1 and/or its attorney does not
necessitate dismissal under Rule 9(b).
                                             23

        Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 23 of 30
Defendant Mountainview’s first counterclaim for trademark cancellation for

fraud on the PTO will be denied.

            2.    Abandonment

      Defendant Mountainview also asserts a second counterclaim on the

basis that MC1 has abandoned the Mark. [Doc. 66 at ¶¶ 35-40]. MC1 moves

to dismiss this claim as well, arguing that Defendant Mountainview “fails to

sufficiently plead abandonment.” [Doc. 71 at 16].

      Under 15 U.S.C. § 1227, “[a] mark shall be deemed to be “abandoned”

if . . . its use has been discontinued with intent not to resume such use . . .

[or] [w]hen any course of conduct of the owner . . . causes the mark to

become the generic name for the goods or services on or in connection with

which it is used or otherwise to lose its significance as a mark.” “Acts of

omission” causing a mark to lose its significance as an indication of origin

have been held to include failing to take action against infringers.”

Sweetheart Plastics, Inc. v. Detroit Forming, Inc., 743 F.2d 1039, 1047 (4th

Cir. 1984) (citing Wallpaper Mfgs. Ltd. v. Crown Wallcovering Corp., 680

F.2d 755, 766 (CCPA 1982)).

      To show intentional abandonment, the Fourth Circuit “requires a

showing of: (1) non-use by the legal owner; and (2) no intent to resume use

in the reasonably foreseeable future by the legal owner.” George & Co. LLC


                                      24

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 24 of 30
v. Imagination Entm't Ltd., 575 F.3d 383, 401 (4th Cir. 2009) (citing

Emergency One, Inc. v. American FireEagle, Ltd., 228 F.3d 531, 535 (4th

Cir. 2000)). “Three consecutive years of non-use creates a presumption that

the legal owner intended not to resume use.” Id. (citing 15 U.S.C. § 1127).

In this Circuit, ‘[c]ourts have consistently held that trademark nonuse must

be intentional to constitute abandonment.” Lone Star Steakhouse & Saloon,

Inc. v. Alpha of VA., Inc., 43 F.3d 922, 931 (4th Cir. 1995).

      Here, Defendant Mountainview alleges that MC1 “has not, at any time

used and currently does not use, the [M]ark . . . in commerce” and has “no

intent” to do so in the future. [Doc. 66 at ¶ 37, 38]. Moreover, Defendant

Mountainview alleges that MC1 has not used the Mark in commerce since it

filed the application registering it over three years ago. [Id. at ¶ 13]. As such,

Defendant Mountainview alleges that MC1 has not used the Mark for more

than three years and has no intent to do so in the reasonably foreseeable

future. See George, 575 F.3d at 401. While Defendant Mountainview’s

allegations are somewhat conclusory, they set forth specific facts as to what

has occurred (or not occurred) in the past and as to the state of mind of

MC1’s management. Accordingly, they are sufficient to plausibly claim that

MC1 has abandoned the Mark at the motion to dismiss stage. Therefore,




                                       25

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 25 of 30
MC1’s motion to dismiss Defendant Mountainview’s counterclaim for

trademark cancellation for abandonment will be denied.

            3.    Lack of Secondary Meaning

      Defendant Mountainview also brings a third counterclaim, asserting

that the Mark does not warrant trademark protection because it is a

descriptive Mark that has failed to acquire secondary meaning. [Doc. 66 at

¶¶ 41-44]. MC1 moves to dismiss this claim, arguing that the Mark is actually

suggestive, rather than descriptive, based on the fact that it was registered

with the PTO and that, even if the Mark is descriptive, Defendant

Mountainview “cannot show a lack of secondary meaning.” [Doc. 71 at 22].

      “The protection accorded trademarks is directly related to the mark's

distinctiveness.” Sara Lee Corp. v. Kayser–Roth Corp., 81 F.3d 455, 464

(4th Cir. 1996). As such, a court reviewing the protection to be afforded a

trademark “must determine whether it is 1) generic, 2) descriptive, 3)

suggestive or 4) arbitrary or fanciful.” U.S. Search, LLC v. U.S. Search.com

Inc., 300 F.3d 517, 523 (4th Cir. 2002) (citing Perini Corp. v. Perini

Construction, Inc., 915 F.2d 121, 124 (4th Cir. 1990)). At issue here are

suggestive and descriptive trademarks.

      “[S]uggestive marks (words that connote, rather than describe, some

quality or characteristic of a product or service) are inherently distinctive, and


                                       26

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 26 of 30
thus receive the greatest protection against infringement.” Id. at 523 (citing

Sara Lee, 81 F.3d at 464). The PTO’s “decision to register a mark, without

requiring evidence of secondary meaning, [is] ‘powerful evidence that

registered mark is suggestive and not merely descriptive.’” Am. Online, Inc.

v. AT&T Corp., 243 F.3d 812, 817 (4th Cir. 2001) (quoting RFE Indus., Inc.

v. SPM Corp., 105 F.3d 923, 926 (4th Cir. 1997) (emphasis removed)). A

registration, however, is “‘only prima facie evidence that the mark is

suggestive,’ and, for that reason, ‘may be rebutted.’” Id. (quoting Petro

Stopping Ctrs. L.P. v. James River Petroleum Inc., 130 F.3d 88, 93 (4th Cir.

1997)).

      Descriptive marks on the other hand generally “describe a function,

use, characteristic, size, or intended purpose.” Retail Servs., Inc. v. Freebies

Publ’s, 364 F.3d 535, 539 (4th Cir. 2004). “A descriptive mark may be

eligible for protection, but only if it has acquired a “secondary meaning” in

the minds of the public. U.S. Search, LLC, 300 F.3d at 523 (citing Sara Lee,

81 F.3d at 464). A mark acquires secondary meaning “when, in the minds

of the public, the primary significance of a mark is to identify the source of

the product rather than the product itself.’” Wal-Mart Stores, Inc. v. Samara

Bros., Inc., 529 U.S. 205, 211 (2000).




                                      27

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 27 of 30
      “Proof    of   secondary    meaning     entails   vigorous    evidentiary

requirements, and thus secondary meaning is factual in nature and typically

ill-suited for a motion to dismiss.” Camco Mfg., Inc. v. Jones Stephens Corp.,

391 F. Supp. 3d 515, 522 (M.D.N.C. 2019) (citation and quotations omitted);

see also Stat Ltd. v. Beard Head, Inc., 60 F. Supp. 3d 634, 638 (E.D. Va.

2014) (stating that extensive factual allegations regarding secondary

meaning are generally not required in pleadings because such claims require

“an inherently factual review rarely resolved at the motion to dismiss stage.”).

As such, courts generally deny motions to dismiss claims for lack of

secondary meaning. Id.; see also U.S. Search, LLC, 300 F.3d at 525 (stating

that “the existence of secondary meaning is generally a question for the trier

of fact.”); Rothy's, Inc. v. JKM Techs., LLC, 360 F. Supp. 3d 373, 388 (W.D.

Va. 2018) (stating that because of “the factually intensive nature of

secondary meaning, it is not appropriate for the court to weigh the factors at

[the motion to dismiss] stage.”); Mud Pie, LLC v. Belk, Inc., No.

318CV00607RJCDCK, 2019 WL 3268823, at *4 (W.D.N.C. July 18, 2019)

(Conrad, J.).

      Here, the Mark was registered by MC1. Typically, that registration

serves as prima facie evidence that the Mark is suggestive. Defendant

Mountainview, however, has plausibly asserts a claim that would negate


                                      28

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 28 of 30
such registration, and thus eliminate any presumption of suggestiveness.

[Doc. 66 at ¶¶ 17, 31, 39, 42-43; Doc. 76 at 14]. While MC1 may rebut

Defendant Mountainview’s fraud claim at trial and thereby show the

presumptive validity of the Mark, Defendant Mountainview has presented

sufficient allegations at this early stage to plausibly claim that the Mark may

not be suggestive notwithstanding its registration with the PTO.

      Defendant Mountainview further claims that the Mark also cannot be

protected as a descriptive mark because it has failed to acquire secondary

meaning.    [Doc. 66 at ¶¶ 41-42].     In support of that claim, Defendant

Mountainview alleges that the Mark “has not become distinctive of the goods

and services offered pursuant to that mark.” [Doc. 66 at ¶ 42]. Those

allegations are somewhat conclusory, but courts generally allow secondary

meaning claims with similar allegations to proceed past the motion to dismiss

stage, reserving more rigorous factual review for summary judgment due to

the factually intensive issues presented by such claims. Camco Mfg., 391

F. Supp. 3d at 522 (citation and quotations omitted). see also U.S. Search,

LLC, 300 F.3d at 525; Rothy's, Inc., 360 F. Supp. 3d at 388; Mud Pie, LLC,

2019 WL 3268823, at *4. As such, Defendant Mountainview has alleged

sufficient facts here to support a plausible claim that the Mark lacks

secondary meaning.      Accordingly, MC1’s motion to dismiss Defendant


                                      29

       Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 29 of 30
Mountainview’s third counterclaim for trademark cancellation for lack of

secondary meaning will be denied.

                                 ORDER

     IT IS, THEREFORE, ORDERED that Defendant Elkins’ Motion to

Dismiss for Failure to State a Claim [Doc. 64] is GRANTED IN PART and

DENIED IN PART. Specifically, the Motion is GRANTED with respect to

Count Three of MC1’s Complaint and DENIED with respect to Counts One,

Two, Four, Five, and Six of MC1’s Complaint.

     IT IS FURTHER ORDERED that MC1’s Motion to Dismiss Defendant

Mountainview’s counterclaims [Doc. 70] is DENIED.

     IT IS SO ORDERED.

                               Signed: April 21, 2020




                                     30

      Case 1:18-cv-00315-MR Document 79 Filed 04/21/20 Page 30 of 30
